Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification, such as is found in paragraph 4 of the 9/8/2021 specification, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (emphasis added). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of undue length, the abstract currently reads 197 words. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 line 2, “wherein burner brick” should read “wherein a burner brick”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Drive device in claim 1
Combustion components in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the drive device, paragraph 35 of the 9/8/2021 specification states:
“A drive device for driving the kiln body 1 to rotate is disposed between the bottom base 4 and the kiln body 1. As shown in FIG. 1, the drive device includes a motor 53, a reducer 54, a driving gear 51, and a driving gear ring 52. The output shaft of the motor 53 is connected to the input shaft of the reducer 54, the output shaft of the reducer 54 is connected to the driving gear 51, and the driving gear ring 52 meshed with the driving gear 51 is disposed on the kiln body 1. Preferably, the drive gear ring 52 is disposed in the middle of the kiln body 1.”
Regarding the combustion components, Paragraph 0040 and claim 2 of the 9/8/2021 specification and claims state:
“… wherein each of the combustion components comprises a burner, the fuel inlet of the burner is connected to the supply segment of the first fuel supply through the branch pipe, and an air inlet of the burner is connected to a fan.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first fuel supply pipe” in line 4. This implies further fuel supply pipes, in addition to the recited first fuel supply pipe; however, there does not appear to be any such additional fuel supply pipes in the claims.
For the purpose of substantive examination, Examiner will consider the “first fuel supply pipe” as being the only required fuel supply pipe.
Claim 2 recites the limitation "the fuel inlet of the burner" in line 3. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider the recited fuel inlet as being the first instance of a fuel inlet of the burner.
Claims 2-11 are rejected by virtue of dependency from at least claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (US 3751220 A) in view of Mook et al. (KR 20130075173 A), hereinafter Mook, Yoshioka (KR 20130075173 A), and Hansen et al. (US 20050277081 A1), hereinafter Hansen.
Note: Reference is made to the attached English translation of Mook.
Regarding claim 1, Rossi teaches a rotary kiln (abstract, “A rotary kiln is disclosed” ), the rotary kiln comprising:
a kiln body (figure 1, cylindrical shell 6), 
a kiln tail cover (figure 1, stationary hood 8), 
a first fuel supply pipe (figure 1, gas tube 13) having a supply segment (figure 1, fuel conduit 10), a connecting segment (figure 1, radially extending portion 18), and a rotating segment (figure 1, air cooling pipe 17, with interior gas tube 13), 
wherein the supply segment is fixedly disposed on an outer side wall of the kiln body (column 2 lines 63-64, “fuel conduit 10 supported on the exterior of the kiln for rotation therewith”), the rotating segment is disposed coaxially with the kiln body (column 2 lines 57-61, “Fluid delivery tubing in the form of an oil tube 12 and a gas tube 13 extend through the opening 11 and a short distance into the combustion chamber 7 of the kiln.” From figure 1, this extension can be seen to be substantially coaxial) and is connected to a fuel supply source through a rotatory joint (column 2 lines 57-58, “Fluid delivery tubing in the form of an oil tube 12 and a gas tube 13” where the gas is understood to be a fluid fuel. Each of the air cooling pipe 17 and gas tube 13 are externally supported by rollers 21 and 16, respectively. Furthermore, the portion of gas tube 13 emanating from the right size of the plenum 22 is understood to be rotational; however, the components connected to the main gas supply, annotated figure 1, are non-rotational. Thus, the two segments are joined by a rotatory joint, based on what one of ordinary skill would infer from the figures. Such rotatory joint is well known in the art, as per Applicant’s own 9/8/2021 specification in paragraph 37), and the supply segment communicates with the rotating segment through the connecting segment (column 2 lines 60-63, “… The tubing 12 and 13 are then bent to extend radially outward through an opening 14 provided in the kiln shell ...” From figure 1, the radially extending part can be seen as the radially extending portion 18); and
multiple groups of combustion components are disposed on the outer side wall of the kiln body (column 2 lines 43-49, “The shell 6 is lined with a refractory material and provided with a plurality of nozzles (not shown) axially and circumferentially spaced about the surface of the kiln. The nozzles extend through the kiln shell 6 and are open to the interior or combustion chamber 7 defined by the kiln shell to provide access for fuel and air into the connective chamber.” (emphasis added)), and a fuel inlet of each of the combustion components is connected to the supply segment of the first fuel supply pipe through a branch pipe (column 2 lines 65-66, “The fuel conduit is then connected to the fuel nozzles.” Where a single fuel conduit is directed to a plurality of fuel nozzles, this results in the fuel conduit 10 being branched to the individual fuel nozzles).  

    PNG
    media_image1.png
    221
    302
    media_image1.png
    Greyscale

Annotated figure 1: Figure 1 of Rossi, with gas tube rotational and non-rotational sections labeled, interpreted rotary joint

But fails to teach a rotary kiln capable of segmented temperature control, the rotary kiln comprising:
a kiln head cover,
a bottom base, 
wherein a drive device is disposed between the bottom base and the kiln body; and 
combustion components where the air inlet of the burner is connected to a fan.
However, Mook teaches a rotary kiln capable of segmented temperature control (Abstract, “A rotary kiln for independently controlling the temperature of arbitrary sections” where “The power supply device supplies power according to the operation of the burners. The rotary kiln additionally comprises a supply part (150) and a controller. The supply part supplies fuel to the burners rotating with the rotary furnace. The controller controls the operation of the burners and the fuel supply of the supply part.”), comprising:
a kiln tail cover (figure 1, discharge unit 170),
Rossi and Mook are considered to be analogous to the claimed invention because they are in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a controller for controlling operation of the burners and fuel supply of Rossi. Thus, modified Rossi would implement a controller and valves 159, as shown in figure 2 of Mook, controllably regulating the fuel supply to the fuel nozzles. This would provide the predictable result and benefit of maximizing operation efficiency, as suggested by Mook in the Abstract, “independently controlling the temperature of arbitrary sections is provided to maximize operation efficiency” and in paragraph 15, “a plurality of burners 140 and the controller for controlling them (180) and to rotate along the (120) rotating together with the burner 140 the supply 150 is further provided, improved thermal efficiency and temperature measurement and control of each section, as well as to rotate together, and that can increase the integrity of the results by the effective heating of the material.” 	
Also, it would have been obvious to one of ordinary skill in the art to implement a discharge unit 170 in the system of Rossi. This would provide the predictable result and benefit of providing suitable means for discharging the fired material, as suggested by Mook in paragraph 15, “As illustrated rotary kiln 100 is input portion for supplying the raw material as in the prior art (110), rotation by 120, and the calcined material to the discharge unit 170 for discharging”.
Additionally, Yoshioka teaches a rotary kiln (Paragraph 1, “This design is a rotary kiln”) comprising:
a bottom base (figure 1, support device 2 with legs 2a),
wherein a drive device is disposed between the bottom base and the kiln body (figure 1, rotary drive 8 with drive pinion 7 that rotates the main part 1 via ring gear 6);
Yoshioka is considered to be analogous to the claimed invention because it is in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the support structure with driving means of Yoshioka in the rotary kiln of Rossi. Thus, modified Rossi would implement a bottom base with support devices, rotary drive, and ring gear, where the rotary drive is disposed between the bottom base and cylindrical shell. Similar to the detour piping part 11e of Yoshioka, the exterior fuel conduit 10 of Rossi would be routed such that the conduit is passed within any mating surfaces of the kiln body and support structure, see figure 1, based on what one of ordinary skill in the art would infer from the figures. Modification to implement the support devices would result in the predictable result and benefit of enabling free rotation, as suggested by Yoshioka in Example, “This main part 1 of a rotary furnace is supported focusing on axial center A via support device 2 on leg 2a by which the incineration thing entrance 1a and incineration thing exit 1b side was set up by foundation 3, enabling free rotation.” (emphasis added). Modification to implement the rotary drive and ring gear would provide the predictable result and benefit of rotating the rotary kiln at a predetermined rate, as suggested by Yoshioka in Example, “Ring gear 6 for rotation is fixed to the entrance side peripheral part, and main part 1 of a rotary furnace rotates at the rate of predetermined with rotary drive 8 which has drive pinion 7 which gets into gear to this ring gear 6.” (emphasis added). Furthermore, column 2 lines 41-42 of Rossi state that regarding the support of the cylindrical shell, “cylindrical shell 6 supported in any well known conventional manner (not shown) to rotate about a central axis”. 
Finally, Hansen teaches the air inlet is connected to a fan (figure 1, blower or compressor 34 and air injection tube 32).	Hansen is considered to be analogous to the claimed invention because it is in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement an air supply via a blower or compressor 34 and air injection tube 32 as the source of air into the connective chamber, as described in column 2 lines 49-50 of Rossi. Thus, the combustion components of modified Rossi would use a fan to induce airflow into the burner. This would provide the predictable result and benefit of reducing NOx emissions and improving efficiency, as suggested by Hansen in the Abstract, “A method is described for reducing NO.sub.x emissions and improving energy efficiency during mineral processing in a rotary kiln. The method comprises injection of air with high velocity/high kinetic energy into the kiln to reduce or eliminate stratification of kiln gases.” 
Regarding claim 2, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 1, wherein each of the combustion components comprises a burner (Rossi column 2 lines 43-49, “The shell 6 is lined with a refractory material and provided with a plurality of nozzles (not shown) axially and circumferentially spaced about the surface of the kiln. The nozzles extend through the kiln shell 6 and are open to the interior or combustion chamber 7 defined by the kiln shell to provide access for fuel and air into the connective chamber.” (emphasis added)), the fuel inlet of the burner is connected to the supply segment of the first fuel supply through the branch pipe (Rossi column 2 lines 65-66, “The fuel conduit is then connected to the fuel nozzles.” Where a single fuel conduit is directed to a plurality of fuel nozzles, this results in the fuel conduit 10 being branched to the individual fuel nozzles), and an air inlet of the burner is connected to a fan (figure 1 of Hansen, blower or compressor 34 and air injection tube 32).  
Regarding claim 3, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 2, wherein a burner brick disposed on a side wall of the kiln body is higher than an inner side wall of the kiln body (figure 1 of Hansen, air injection tubes 32 extend beyond the side wall of the kiln body. When applied to the cylindrical shell of Rossi, this extension would be understood to modify the interior surface, made of refractory material, i.e. brick).  
Regarding claim 4, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 1, wherein a valve is disposed on the branch pipe (figure 2 of Mook, valves 159 along branch pipes to burners).  
Regarding claim 5, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 1, wherein a wheel belt and a driving gear ring are disposed on the kiln body (figure 1 of Yoshioka, wheel belts adapted to interface with support devices 2 and ring gear 6 can be seen on the main part 1 of a rotary furnace), and the wheel belt and the driving gear ring are both provided with through holes, and the supply segment passes through the through holes of the wheel belt and the driving gear ring (When modifying the device of Rossi to implement the wheel belts and ring gear 6 of Yoshioka, it is understood that the fuel conduit 10 on the exterior of the cylindrical shell 6 of Rossi would be routed through these supporting components, as demonstrated by the passing of the detour piping part 11e passing through the wheel belt in figure 1 of Yoshioka).  
Regarding claim 6, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 1, wherein the rotating segment is disposed at a feeding end of the kiln body (Rossi column 2 lines 51-54, “A stationary hood 8 is mounted concentrically about the feed end of the kiln shell 6. The kiln feed end fits into an opening provided into the hood and rotates relative thereto. The combustion chamber 7 of the kiln is thereby open to the interior of the hood 8.” Thus, the air cooling pipe 17 with internal gas pipe 13 is understood to be disposed at a feeding end of the cylindrical shell 6 in figure 1 of Rossi), one end of the connecting segment is connected to the rotating segment (figure 1 of Rossi, the radially extending portion 18 connects to the air cooling pipe 17 at labeled point A), and another end of the connecting segment passes through a side wall of the kiln body and is connected to the supply segment (figure 1 of Rossi, the other end of the radially extending portion 18 connects to the fuel conduit 10 through the opening 14 in the cylindrical shell 6).  
Regarding claim 11, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 6, wherein the connecting segment is arranged in a radial direction (figure 1 of Rossi, radially extending portion 18 (emphasis added) extends radially).   
Regarding claim 7, modified device of Rossi thus far teaches the rotary kiln capable of segmented temperature control according to claim 1, 
But fails to teach wherein the rotating segment is disposed at a discharge end of the kiln body.  
However, Mook further teaches the rotating segment is disposed at a discharge end of the kiln body (figures 1 and 2, supply part 150 can be seen to extend within the discharge unit 170). 
Therefore, regarding further modification by Mook, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the gas supply tube of Rossi such that it follows the general path as described in Mook. As per MPEP 2144.04 VI.C, it has been held that rearranging parts of an invention (i.e. rearranging gas tube 13 and associated parts in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Rossi’s radially extending portion 18 in the manner set forth above, would not have modified the operation of Rossi’s rotary kiln in any meaningful way, i.e. supplied fuel would ultimately flow through the gas tube 13 to the burners in its intended manner. 
Regarding claim 8, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 7, wherein the connecting segment is disposed in the kiln head cover (figures 1 and 2 of Mook, supply 150 can be seen within the discharge unit 170), and an end portion of the supply segment extends to an inside of the kiln head cover and is connected to the connecting segment (figure 1 of Mook, fuel feed pipe 157 can be seen to extend into the discharge unit 170, where it is connected with the radially extending portion of the supply 150 as seen in figure 2 of Mook).  
Regarding claim 9, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 7, wherein the connecting segment is arranged in a radial direction (figure 2 of Mook, the supply 150 of Mook follows a similar structure as the gas tube 13 of Rossi, where a radially extending portion connects the fuel feed pipe 157, analogous to the fuel conduit 10 of Rossi, to the rotating part 152, analogous to the air cooling pipe 17 of Rossi).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Mook, Yoshioka, and Hansen as applied to claim 1 above, and further in view of Tang (CN 202470732 U, as cited in the Applicant’s 9/8/2021 IDS).
Regarding claim 10, modified device of Rossi teaches the rotary kiln capable of segmented temperature control according to claim 1, 
But fails to teach wherein first refractory bricks and second refractory bricks are disposed at intervals in the kiln body, and the first refractory bricks and the second refractory bricks together form a tooth-shaped structure.
	However, Tang teaches wherein first refractory bricks and second refractory bricks are disposed at intervals in the kiln body (Abstract, “an inner kiln wall comprises convex regions and concave regions, wherein the convex and the concave regions are mode of refractory materials … fire-resistant bricks”), and the first refractory bricks and the second refractory bricks together form a tooth-shaped structure (figure 3, tooth-shaped structure of first and second refractory bricks).
Tang is considered to be analogous to the claimed invention because it is in the same field of rotary kilns. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the convex and concave lining of fire-resistant bricks, as taught by Tang, to the rotary kiln of modified Rossi. This would provide the predictable result and benefit of uniformly turning and heating the material, as suggested by Tang in the Abstract, “… the ore can be uniformly turned over and can be uniformly heated”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762               

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762